Citation Nr: 0720661	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-34 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to separate 10 percent evaluations for bilateral 
tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel





INTRODUCTION

The veteran had active military duty from April 1957 to 
April 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  Although the veteran requested a 
Travel board hearing in his substantive appeal, he later 
waived his hearing request in writing in November 2005.  The 
case is ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran is in receipt of a 10 percent evaluation for 
bilateral tinnitus, and this is the maximum schedular 
evaluation authorized under all applicable VA regulations.  



CONCLUSION OF LAW

There is no legal basis for the assignment of separate 
10 percent evaluations for the veteran's service-connected 
bilateral tinnitus.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(prior and subsequent to June 13, 2003); Smith v. Nicholson, 
451 F.3d. 1344 (Fed. Cir. 2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

In May 2005, the veteran was granted service connection for 
tinnitus with a 10 percent evaluation, effective from 
December 2004, the date of his first claim for VA benefits.  
In July 2005, he disagreed with the single 10 percent 
evaluation, and requested separate 10 percent evaluations for 
each ear.  There is no claim that bilateral tinnitus has 
increased in severity.  The issue in this appeal is 
essentially a question of law and not one of fact.  The Board 
finds that VA is not required to provide VCAA assistance 
respecting this claim because there is no reasonable 
possibility that assistance would aid in substantiating the 
claim.  38 U.S.C.A. §5103A(a)(2).  

To the extent that the veteran may not have been provided 
VCAA notice with respect to downstream issues in accordance 
with Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006), 
the Board would point out that the currently assigned 
10 percent evaluation for the veteran's bilateral tinnitus is 
the maximum schedular evaluation authorized, and made 
effective to the date of claim and to the first clinical 
evidence documenting bilateral tinnitus, so any error in 
failure to provide VCAA notice with respect to effective 
dates in this appeal must be harmless.  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  

Prior to June 2003, a 10 percent evaluation was warranted for 
tinnitus which was "persistent as a symptom of head injury, 
concussion or acoustic trauma."  38 C.F.R. § 4.87(a), 
Diagnostic Code 6260.  Effective June 13, 2003, this 
regulation was amended to warrant a 10 percent evaluation for 
"recurrent" tinnitus.  Note 2 to the amended regulation 
provides that which had always been the actual intent of VA 
to "assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head."  Of course , the veteran's claim in this appeal 
was received in December 2004, and the June 2003 regulation 
change is fully applicable.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the US Court 
of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10 percent evaluation could be provided 
for tinnitus, whether perceived as bilateral or unilateral.  
The Court held that the pre-1999 and pre-June 13, 2003, 
versions of Diagnostic Code 6260 required VA to assign two 
10 percent evaluations for "bilateral" tinnitus, where it was 
perceived as affecting both ears.  

VA appealed the Court's decision in Smith to the US Court of 
Appeals for the Federal Circuit (Circuit).  In June 2006, the 
Circuit reversed the Court's decision in Smith, and affirmed 
VA's longstanding interpretation of Diagnostic Code 6260 as 
authorizing only a single 10 percent evaluation for tinnitus, 
whether perceived as unilateral or bilateral.  Smith v. 
Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).  In reliance on 
US Supreme Court precedent, the Circuit explained that an 
Agency's interpretation of it's own regulations was entitled 
to substantial deference by the courts, so long as that 
interpretation was not plainly erroneous or inconsistent with 
other regulations.  Id., at 1349-1350.  In the absence of 
evidence in the record suggesting that VA's interpretation of 
Diagnostic Code 6260 was plainly erroneous or inconsistent 
with the regulatory scheme, the Circuit concluded that the 
Court erred in not deferring to VA's interpretation.  

Accordingly, the Board concludes that the veteran's 
service-connected tinnitus has been assigned the maximum 
schedular evaluation available for tinnitus under both the 
old and new versions of the regulation.  The veteran's claim 
for separate 10 percent evaluations for each ear for tinnitus 
is denied under both the old and new versions of the 
governing regulation.  The disposition of this claim is based 
upon law and not fact.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to separate 10 percent evaluations for each ear 
for bilateral tinnitus, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


